Citation Nr: 1539817	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-26 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. § 1151 for residuals of a sigmoid resection with Hartman's procedure and colostomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to June 1959.

This matter came to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was remanded in November 2012 and September 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not incur additional disability as a result of VA medical treatment, including surgical treatment.  


CONCLUSION OF LAW

Entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a sigmoid resection with Hartman's procedure and colostomy is not warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 17.32 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in May 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, to include substantial compliance with the Board Remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran's VA treatment records have been associated with the Virtual folder.  The Veteran has submitted multiple lay statements in support of his claim.  In October 2014, the Veteran was afforded a VA examination and an opinion was proffered.  

The Board concludes that no available outstanding evidence has been identified pertaining to the § 1151 claim.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to this claim.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

The Veteran is seeking compensation under 38 U.S.C.A. § 1151 for residuals of a sigmoid resection with Hartman's procedure and colostomy that were performed in February 2001.

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in 38 C.F.R. § 3.361(c)); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

Turning to the facts of record, three weeks after the surgery the Veteran developed an abscess and a catheter was placed.  In November 2004, he underwent a closure of a colostomy and reversal of a Hartman's repair and a repair of a parastomal hernia.  Subsequent VA treatment records show that he continued to have chronic constipation and pain.

In October 2014, the Veteran underwent a VA examination.  The examiner noted that on February 13, 2001 he underwent Sigmoid resection, drainage of pericolic abscess, Hartman's procedure and descending colon colostomy.  On November 2, 2004 he had closure of colostomy and mesh placement for parastomal hernia.

Per the Veteran, he presented to the Erie VA Medical Center (VAMC) emergency room with abdominal pain, fever with abdominal CAT scan showing findings consistent with perforated diverticulitis with abdominal abscess while he was visiting his parents in Pennsylvania in February 2001.  The Veteran reported that he had emergency abdominal surgery and woke up with an ostomy.  He had fever from abdominal infection requiring catheter drainage 3 weeks later at the Pittsburgh VAMC.  The Veteran reported that when he returned to the Erie VAMC to arrange for his reversal surgery he ran into the anesthesiologist from his emergency surgery who advised him, "don't let that same surgeon touch you."  The Veteran reported that he decided to have his reversal surgery done at a private hospital after that encounter.  The Veteran reported having chronic constipation for many years for which he had many diagnostic tests at the San Diego VAMC and tried different bowel regimens without benefit.  He reported that he cannot have a normal bowel movement - he uses enema up to 3 times a day and a laxative about once a month.

In September 2011, the Veteran underwent a colonoscopy, which showed a benign appearing sessile polyp was found in the rectum.  The polyp was 2 mm in size.  The polyp was removed with a jumbo cold forceps.  Resection and retrieval were complete.  Estimated blood loss was minimal.  There was evidence of a prior end-to-end colo-colonic anastomosis in the sigmoid colon.  This was patent and characterized by mild erythema on the distal edge.  This was traversed easily, no evidence of stricture.  The impression was one 2 mm polyp in the rectum (benign appearing).  It was resected and retrieved.

In May 2012, the Veteran underwent a barium enema, which showed unremarkable targeted single contrast barium enema with visualization to be a sending colon.  There was specifically no stricture at the sigmoid colon anastomotic site.

The examiner noted review of treatment records dated from 2000 to 2013 and summarized the relevant records.  The examiner stated that based on an extensive review of the Veteran's treatment medical records he has had chronic constipation and has been dependent on enemas documented in 1996 by his San Diego VAMC treating physicians.  He has been evaluated by GI specialist since year 2000 for chronic constipation with extensive evaluations.  His most recent colonoscopy in September 2011 was without an anastomotic strictures and no stricture at the sigmoid colon anastomotic site on barium enema in May 2012.  Despite extensive evaluation by GI specialists, he has not been diagnosed with any additional disability as the result of his emergency abdominal surgery for ruptured diverticulitis with abdominal abscess in February 2001 and subsequent drainage of intra-abdominal abscess in March 2001.  According to available medical records including his initial presentation, operative report and subsequent treatment related to his February 2001 and March 2001, it appears that the VAMC exercised the level of care that would be expected of a reasonable health care provider.

Furthermore, the examiner explained that intra-abdominal abscess following emergency surgery for a ruptured colon with abdominal infection is not uncommon due to exposure of the abdominal cavity to microbials and bowel matters from previously ruptured large intestine at the time of his first surgery.  The examiner stated that there appears to be no additional disability that was not reasonably foreseeable due to his February 2001 and March 2001 surgeries.

Section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the veteran" by VA or in a VA facility.  38 U.S.C.A. § 1151(a)(1).  Finally, the "proximate cause" of the veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  38 U.S.C.A. §§ 1151(a)(1)(A), 1151(a)(1)(B).  Thus, section 1151 contains two causation elements-a veteran's disability must not only be "caused by" the hospital care or medical treatment he received from VA, but also must be "proximate[ly] cause[d]" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1); Viegas v. Shinseki, No. 2012-7075 (Fed. Cir. Jan. 31, 2013).

Initially, the Board notes that the Veteran completed a  pre-procedure/informed consent form, dated in February 2001, which noted that the treatment and/or procedure had been discussed with the patient, alternatives were discussed, and major risks and benefits were discussed.  See 05/27/2014 VBMS entry, Medical Treatment Record - Government Facility at 12-14.  The Veteran's consent was obtained freely without fraud, duress, or coercion, and the form was signed and dated by the physician.  

As detailed above, the record shows that the Veteran underwent Sigmoid resection, drainage of pericolic abscess, Hartman's procedure and descending colon colostomy, followed by additional VA treatment, and a subsequent November 2004 closure of colostomy and mesh placement for parastomal hernia.  Per the opinion of the VA examiner, the Veteran does not have additional qualifying disability that was caused by VA treatment.  The opinion is to the effect that the Veteran does not have an additional disability as a result of VA treatment in February 2001 and thereafter.

The opinion of the October 2014 VA examiner was accompanied by a detailed rationale based on medical knowledge, and the Veteran's treatment and reports.  This opinion is highly probative.

As noted by the VA examiner, the Veteran has undergone extensive evaluation over the course of many years by GI specialists but no additional disability has been diagnosed as a result of his emergency abdominal surgery for ruptured diverticulitis with abdominal abscess in February 2001 and subsequent drainage of intra-abdominal abscess in March 2001.  The examiner opined that the VAMC treating providers exercised the level of care that would expected of a reasonable health care provider.  

The VA examiner also explained that the intra-abdominal abscess following the emergency surgery was not uncommon due to the exposure of the abdominal cavity to microbials and bowel matters from previously ruptured large intestine at the time of his first surgery.  The examiner opined that there was no additional disability that was not reasonably foreseeable due to his February and March 2001 surgeries.  

The Veteran has otherwise not submitted any medical evidence to support his claim that he incurred additional disability as a result of the VA surgeries and treatment.  As such treatment did not result in an additional disability, compensation pursuant to 38 U.S.C.A. § 1151 is not warranted.  As an additional disability did not result, there can be no showing of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical care.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility with respect to his statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the Veteran's contentions that he has a disability as a result of his VA surgical treatment and other treatment; however, the Veteran lacks the medical expertise to say that symptomatology or a disease was caused by such treatment.  Such an opinion is not a matter of simple observation.  Cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran asserts that he has incurred additional GI disabilities as a result of his VA surgical and subsequent treatment, as detailed, the VA examiner concluded that no additional disability resulted from VA treatment other than that which were reasonably foreseeable.  

In sum, the weight of the evidence is against a finding that the Veteran has "additional qualifying disability" due to VA medical treatment within the meaning of 38 U.S.C.A. § 1151.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation benefits for additional disability resulting from VA treatment, pursuant to the provisions of 38 U.S.C.A. § 1151.  His claim must, therefore, be denied.


ORDER

Entitlement to VA disability compensation under 38 U.S.C.A. § 1151 for residuals of a sigmoid resection with Hartman's procedure and colostomy is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


